Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 12/04/2020 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-16 are currently pending. Claims 12-15 are withdrawn and Applicant should address the status of the withdrawn claims given the status of the indicated allowable material.

Response to Arguments
With regard to the 112(b) rejection:
Applicant has amended Claim 9 to remove the term “may”, which resolves the clarity of Claim 9. The 112(b) rejection of Claim 9 is withdrawn.   Claim 11 still invokes the optional term “may”, which does not distinctly claim the functions of the motor system and sensing device.  The 112(b) rejection of Claim 11 is maintained.

With regard to 103 rejection:
Applicant’s remaining arguments with respect to Claims 1 – 11 & 16 have been considered but are moot due to the status of the claims below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 & 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation
 “at least one sensing device moveably and directly connected to the at least one mounting apparatus and configured to be positioned near the first end wherein the sensing device is situationally configured to be positioned within the at least one region unaffected by prop wash of the UAS” 

which is unclear as to the element that allows the sensing device to “moveably and directly connected to the at least one mounting apparatus” and how the sensing device is “situationally configured to be positioned”. Examiner looks to the specification [0062] and discerns the movable element is an adjustable support structure (e.g. adjustable mounting apparatus).  To clarify the limitation the limitation could read similar to the following:

the adjustable mounting apparatus configured to be positioned near the first end wherein the adjustable support structure positions the sensing device situationally within the at least one region unaffected by prop wash of the UAS.


Claims 1 & 2 recites the term “near” when citing “near the first end” and “near the second end” in which “near” is an approximate term that does not provide a distinct claim to the position of the sensing device at the first end and control device at the second end. Examiner recommends removing the term “near”

Claim 11 recite the optional term of “may” (see below excerpts of the use of the term) after a structural element is cited and before citing the functional language associated with the structural element. The use of the term “may” after citing the structure is unclear as it seems the functional language is optional and does not require steps to be performed (See MPEP 

All dependent claims are rejected for their dependence on a rejected base claim.
Claim 11:
motor system may coordinate the movement of the at least one sensing unit collocated with the at least one sensing control unit such that as environmental conditions change thereby affecting the region unaffected by prop wash.
sensing device may be repositioned to remain within the region unaffected by prop wash.


Indication of Allowable Subject Matter
Claims 1-11 & 16 are objected to and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claim 1 The prior art fails to disclose or motivate one skilled in the art to manufacture an unmanned aerial system having a mounting apparatus with an elongated body having a first end and a second end wherein the at least one elongated is connected to the body of the UAS such that the first end of the at least one mountinq apparatus extends beyond the first vehicle end and the second end extends past the second vehicle end wherein the first end of the mounting apparatus is positioned in the at least one region unaffected by prop wash.  Specifically, the prior art does not provide at least one sensing device moveably and directly connected to the at least one mounting apparatus and configured to be positioned near the first end wherein the sensing device is situationally configured to be positioned within the at least one region unaffected by prop wash of the UAS.

    PNG
    media_image1.png
    310
    625
    media_image1.png
    Greyscale

The closest prior art is Nomi (JP 2019090741), which discloses an unmanned aerial system having a mounting apparatus with an elongated body having a first end and a second end wherein the at least one elongated is connected to the body of the UAS.  Nomi provides a sensor (3) on a fixed arm 26 that is an elongated body having a first end (end with sensor 3) and a second end (on main body).  However, Nomi does not provide an arm with an ability to move the arm to conditionally set the sensor in a region unaffected by prop wash of the UAS.  Looking at the prior art of UAS drones places sensors either under the main body or dragging a tether with an attached sensor.  In consideration of the limitation the prior art associated with manned aircraft to include helicopters was searched.   Arrangements of tethers and small booms (e.g. pitot tubes) were found but not movable sensor booms (e.g. mounting apparatus). Manned aerial vehicles avoid large boom structures which can interfere with safe landing and can pierce the fuel tank if the boom is struck.  Retractable tethers are the standard in manned aircraft. A moveable boom applicable to an unmanned drone does not have to consider the landing and fuel tank safety issues while providing a stable platform for atmospheric sensing. 


    PNG
    media_image2.png
    332
    519
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856